Exhibit 10.1b

ALIGN TECHNOLOGY, INC.

2005 INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(Chief Executive Officer)

Unless otherwise defined herein, the terms defined in the 2005 Incentive Plan
(the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).

Participant:

Address:

You have been granted the right to receive Restricted Stock Units (referred to
in Section 9 of the Plan as “Performance Units”), subject to the terms and
conditions of the Plan, this Notice of Grant and the Restricted Stock Unit
Agreement attached hereto as Exhibit A (the “Agreement”) as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Total Number of Restricted Stock Units

 

 

 

 

 

Vesting Schedule:

 

 

 

(a)   The Restricted Stock Units shall be subject to annual vesting whereby
twenty-five percent (25%) of the Restricted Stock Units will vest and be issued
to Participant on each anniversary of the Vesting Commencement Date (and if
there is no corresponding day, on the last day of the month) for full vesting
after 4 years, subject to Participant continuing to be a Service Provider
through such dates (the “Performance Period”).  Subject to the paragraph (c) and
(d) below, in the event Participant ceases to be a Service Provider for any or
no reason before Participant vests in the right to acquire the Shares to be
issued pursuant to the Restricted Stock Unit, the Restricted Stock Unit and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

(b)   General Release.  Any other provision of this Notice of Grant, the Plan or
the Agreement notwithstanding, Subsections (c) below shall not apply unless the
Participant (i) has executed a general release in a form prescribed by the
Company of all known and unknown claims that he may then have against the
Company or persons affiliated with the Company, and (ii) has agreed not to
prosecute any legal action or other proceeding based upon any of such claims.

 

(c)   Upon a Change of Control. Notwithstanding paragraph (a) above, in the
event of the occurrence of a Change of Control (as defined in the Employment
Agreement) while

 

--------------------------------------------------------------------------------


 

Participant is employed by the Company, then Participant shall immediately vest
in all outstanding Restricted Stock Units awarded pursuant to this Notice of
Grant.

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the governed by the terms and conditions of the
Plan and the Agreement, each of which are made a part of this document.  You
further agree to accept, acknowledge and execute this Agreement online as a
condition to receiving any Restricted Stock Units under this Award.

 

Nothing in this Notice or in the attached Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

1.             Grant.  The Company hereby grants to Participant under the Plan
an Award of Restricted Stock Units (referred to in the Plan as Performance
Units), subject to all of the terms and conditions in the Notice of Grant, this
Agreement and the Plan.

2.             Company’s Obligation to Pay.  Each Restricted Stock Unit
represents a value equal to the Fair Market Value of a Share on the date it
becomes vested.  Unless and until the Restricted Stock Units will have vested in
the manner set forth in Sections 3 and 4, Participant will have no right to
payment of any such Restricted Stock Units.  Prior to actual payment of any
vested Restricted Stock Units, such Restricted Stock Unit will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

3.             Vesting Schedule.  Subject to Section 4, the Restricted Stock
Units awarded by this Agreement will vest in Participant according to the
vesting schedule set forth on the attached Notice of Grant, subject to
Participant continuing to be a Service Provider through each such date;
provided, however, that the paragraph (c) of the Notice of Grant shall apply in
the event Participant ceases to be a Service Provider as a result of termination
without Cause (as defined in the employment agreement between the Company and
Participant (the “Employment Agreement”) or if Participant resigns for Good
Reason (as defined in the Employment Agreement) and paragraph (c) of the Notice
of Grant shall apply in the event Participant ceases to be a Service Provider
within 12 months of a Change of Control (as defined in the Employment Agreement)
as a result of termination by the Company without cause or if Participant
resigns for Good Reason.

4.             Forfeiture upon Termination of Status as a Service Provider. 
Subject to paragraphs (c) and (d) of the Notice of Grant, if Participant ceases
to be a Service Provider for any or no reason, the then-unvested Restricted
Stock Units awarded by this Agreement will thereupon be forfeited at no cost to
the Company and Participant will have no further rights thereunder.

5.             Payment after Vesting.  Any Restricted Stock Units that vest in
accordance with Section 3 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.

6.             Payments after Death.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7.             Taxes.

(a)   Generally..  The Participant is ultimately liable and responsible for all
taxes owed in connection with the Restricted Stock Units, regardless of any
action the Company or any of its Subsidiaries takes with respect to any tax
withholding obligations that arise in connection

 

--------------------------------------------------------------------------------


 

with the Restricted Stock Units.  Neither the Company nor any of its
Subsidiaries makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Stock Units or the subsequent sale of Shares issuable pursuant to the Restricted
Stock Units.  The Company and its Subsidiaries do not commit and are under no
obligation to structure the Restricted Stock Units to reduce or eliminate the
Participant’s tax liability.

 

(b)   Payment of Withholding Taxes.  Notwithstanding any contrary provision of
this Agreement, no Shares will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the Restricted Stock Units. 
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may satisfy such tax withholding obligations, in
whole or in part, by withholding otherwise deliverable Shares having an
aggregate Fair Market Value sufficient to (but not exceeding) the minimum amount
required to be withheld.  In addition and to the maximum extent permitted by
law, the Company has the right to retain without notice from salary or other
amounts payable to the Participant, cash having a value sufficient to satisfy
any tax withholding obligations that cannot be satisfied by the withholding of
otherwise deliverable Shares.

8.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder,
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.

9.             No Effect on Service.  Participant acknowledges and agrees that
the vesting of the Restricted Stock Units pursuant to Section 3 hereof is earned
only by Participant continuing to be a Service Provider through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder) (subject, however, to paragraphs (b) and (c) of the Notice of
Grant).  Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Participant continuing to be a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company (or the
Affiliate employing or retaining Participant) to terminate Participant as a
Service Provider at any time, with or without cause.

10.          Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of Stock
Administrator at Align Technology, Inc., 881 Martin Avenue, Santa Clara, CA
95050, or at such other address as the Company may hereafter designate in
writing.

11.          Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

--------------------------------------------------------------------------------


 

12.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

13.          Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of shares to
Participant (or his estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. 
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

14.          Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

15.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

16.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

18.          Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

19.          Governing Law.  This Award Agreement shall be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this

 

--------------------------------------------------------------------------------


 

Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.

 

--------------------------------------------------------------------------------


 

By Participant’s acceptance of this Agreement online, Participant represents
that he or she is familiar with the terms and provisions of the Plan, and hereby
accepts this Agreement subject to all of the terms and provisions thereof. 
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement.  Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement. 
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Restricted Stock Units.

 

--------------------------------------------------------------------------------

 